ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant urges in his. motion for a rehearing that the trial court was in error in failing to sustain his motion to quash *424the portion of the indictment herein wherein it was- alleged that appellant had been theretofore convicted of the crime of felony theft in a certain cause in Nueces County, Texas, said allegation being contained in the third count in the indictment, being the one upon which a conviction was had herein. The grounds urged for the quashing of such an allegation being that the crime of felony theft is not the same offense nor one of the same nature as the receiving and concealing of stolen property, as contemplated by Art. 62, P. C. We are not impressed with the strength of this contention. Both offenses must necessarily be concerned with stolen, property, and both are offenses involving moral turpitude; both are concerned with property rights, and in cur opinion are offenses of the same nature, and can be used upon a trial of either offense for the purpose of an enhancement of punishment.
Appellant again insists that the treatment of the officers in obtaining possession of the rings violated his constitutional and statutory rights in that the discovery of the presence of such rings in his person and their recovery was obtained in violation of-law, and was therefore inadmissible against him upon the trial of the case under Art. 727a, C. C. P. Not only was he committing a felony in the officers’ presence, as shown in our original opinion, and thus making it incumbent upon such officers to place him under arrest, but also under Art. 325, C. C. P., all persons have the right to prevent the consequences of theft by seizing any personal property which had been stolen and bringing such property, with the supposed offender, before a magistrate for examination, or delivering the same to a peace officer for that purpose. True it is that it took some time to seize said property, but we think the exigencies of the situation were met in a timely and humane manner, and in a logical way. Had appellant merely held these rings in his hand and refused to open it so that they might be recovered, we think the officers would have been justified in either waiting in patience until appellant saw fit to open his hand, or in forcibly opening the hand and recovering the property. So in this instance, after ascertaining the presence of these rings in appellant’s body, they could either patiently wait until these rings passed through appellant’s body in a natural way, or they could assist nature by means of an enema in recovering this stolen property.
We think this rather novel case has been properly disposed of in the original opinion, and the motion is overruled.